The court is of the opinion that under Pub. Laws R.I. cap. 735, § 2, of April 26, 1889,1 *Page 662 
a person not yet a citizen of the United States is entitled to register his name, for the purpose of becoming a voter, in the registry book of the town where he resides on or before the last day of December of the year in which he offers to register; provided he is a person who may become qualified to vote during the ensuing year by naturalization.
We find nothing which militates against this view except the provision of section one of said chapter, that such foreign-born person when registering shall certify when and where and by what court he was naturalized. Of course he cannot certify to this if he has not been naturalized. We think, however, that this provision must be understood as meaning to require the certificate only of persons who have already been naturalized. Section two provides for proof of naturalization or citizenship during the ensuing year, by filing proof thereof with the town clerk at least five days before any meeting of the Board of Canvassers of the town. This will apply when the naturalization follows as well as when it precedes registering.
Let a writ of mandamus issue.
Petition granted.
1 As follows:
"SECT. 1. The secretary of state shall prepare and furnish to the town clerks of the several towns a book, to be entitled `The Registry Book,' which book shall be ruled under suitable headings to indicate the time when and the place where any person, native born, desiring to be registered, was born, if the person was born or has resided without the State, when he last came to reside within the State, and if he was born or has resided without the town, when he last came to reside within the town, and the place in the town at which the person resided at the time of registering. Said registry book shall also be ruled under suitable headings to indicate the time when and the place where any person of foreign birth or parentage, desiring to be registered, was born, when and where he landed in the United States, the date when he last came to this State, the date when he last came to the town, where and when and by what court naturalized, when, where, and by what court was father naturalized, and the place, street, and number in the town at which the person resided at the time of registering.
"SECT. 2. Every person who is or within a year may be qualified to vote, upon being registered, shall go to the town clerk of the town in which he resides, and shall annually, on or before the last day of December, register his name, and thereby certify to the truth of the facts stated in the appropriate heads of such registry. Every person who shall knowingly make any false certificate in registering his name in any such registry book shall be fined not exceeding fifty dollars, or be imprisoned not exceeding sixty days: Provided, that before any person's name shall be placed upon the voting list, if such person shall be of foreign birth, he shall file proof at least five days before any meeting of the Board of Canvassers with the town clerk that he is a citizen of the United States, and such proof shall be subject to the approval of the Board of Canvassers of the town or ward wherein such person shall claim the right to vote."